Citation Nr: 1523905	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  07-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder prior to November 2, 2011, and in excess of 50 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for cervicobrachial syndrome, status post surgery right shoulder.

4.  Entitlement to an initial evaluation in excess of 20 percent for dorsal scapular nerve involvement intervertebral syndrome right upper extremity associated with degenerative disc disease of the cervical spine.

5.  Entitlement to an initial evaluation in excess of 20 percent for dorsal scapular nerve involvement intervertebral syndrome left upper extremity associated with degenerative disc disease of the cervical spine.

6.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease at the L2-3 level lumbosacral spine with strain.

7.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle sprain.  

8.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from June 1995 to June 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from April 2006 and March 2012 rating decisions of the Department of Veterans Affairs (VA), Winston-Salem, North Carolina, Regional Office (RO). 

The Board notes that in a November 2013 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim of entitlement to service connection for tinnitus.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

In August 2013, the Board remanded the Veteran's bilateral hearing loss disability claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased disability rating for major depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.

2.  The Veteran's service-connected right shoulder disability is manifested by symptoms consistent with pain and limitation of motion; neither limitation of motion at the shoulder level or below nor ankylosis is shown.

3.  The Veteran's dorsal scapular nerve involvement intervertebral syndrome of the right upper extremity is manifested by no more than mild incomplete nerve paralysis.

4.  The Veteran's dorsal scapular nerve involvement intervertebral syndrome of the left upper extremity is manifested by no more than mild incomplete nerve paralysis.

5.  The Veteran's service-connected lumbar spine disability is manifested by pain, limitation of motion, and scoliosis; forward flexion of the thoracolumbar spine 30 degrees or less as well as favorable or unfavorable ankylosis of the thoracolumbar spine has not been shown.

6.  The Veteran's right ankle disability is manifested by no more than moderate limitation of motion, with pain and some instability.

7.  The Veteran's left ankle disability is manifested by no more than moderate limitation of motion, with pain and some instability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for the service-connected right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5201 (2014).

3.  The criteria for an initial evaluation in excess of 20 percent for dorsal scapular nerve involvement intervertebral syndrome of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2014).

4.  The criteria for an initial evaluation in excess of 20 percent for dorsal scapular nerve involvement intervertebral syndrome of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2014).

5.  The criteria for an initial 20 percent disability rating, and no higher, for the Veteran's service-connected lumbar spine disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

6.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

7.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability as well as entitlement to increased disability ratings for a lumbar spine disability, a right shoulder disability, a right upper extremity disorder, a left upper extremity disorder, a right ankle disability, and a left ankle disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall considerations

As alluded to above, in August 2013, the Board remanded the Veteran's bilateral hearing loss disability claim and ordered either the agency of original jurisdiction (AOJ) or the AMC to afford the Veteran a VA audiological examination to determine the etiology of her claimed bilateral hearing loss disability.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided a VA audiological examination in November 2013 for her claimed bilateral hearing loss disability in November 2013.  The Veteran's claim was readjudicated via a November 2013 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's bilateral hearing loss disability claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In letters mailed to the Veteran in January and March 2006, prior to the initial adjudication of her claims, VA satisfied this duty.

The Board notes that the claims for initial increased disability ratings for a right shoulder disability, a right upper extremity disability, a left upper extremity disability, a lumbar spine disability, and right and left ankle disabilities are downstream issues from a rating decision dated March 2012, which initially established service connection for these disabilities and assigned the initial ratings and its effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for an initial increased disability ratings for a right shoulder disability, right and left upper extremity disabilities, lumbar spine disability, and right and left ankle disabilities, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist a claimant in the development of her claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims.  The pertinent evidence of record includes the Veteran's statements and service treatment records.  

Additionally, the Veteran was afforded a VA examination in November 2013 for her claimed bilateral hearing loss disability.  She was also provided VA examinations for her shoulders, lumbar spine, and ankles in August 2007 and October 2011.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed her past medical history, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right shoulder disability, right and left upper extremity disabilities, lumbar spine disability, and right and left ankle disabilities under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board observes that the VA examiners who examined the Veteran in August 2007 and October 2011 did not specifically note whether the Veteran's claims folder was available and reviewed.  In any event, the absence of the claims folder did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include her complaints of symptoms associated with her right shoulder disability, right and left upper extremity disabilities, lumbar spine disability, and right and left ankle disabilities.  Examinations were then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a bilateral hearing loss disability as well as entitlement to increased disability ratings for a lumbar spine disability, right shoulder disability, right and left upper extremity disabilities, and right and left ankle disabilities.  

Service connection for a bilateral hearing loss disability

The Veteran claims that she has a bilateral hearing loss disability that had its onset during her period of service, to include as due to noise exposure.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The only competent medical evidence of record documenting audiographical findings as to the Veteran's claimed current bilateral hearing loss disability claim is a VA audiological examination dated November 2013.  

Specifically, the November 2013 VA examination report indicates puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
10
15
15
15
15
Speech discrimination score at that time was 96 percent in the right ear and 96 percent in the left ear.  The VA examiner reported normal hearing in the right and left ears.  He declined to diagnose the Veteran with a bilateral hearing loss disability as there was no pathology to render a diagnosis.    

The November 2013 VA examination was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

As discussed above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).  The competent medical evidence of record, to include the November 2013 VA examination report, therefore does not demonstrate that these criteria have been met with respect to the Veteran's claimed bilateral hearing loss disability.  The November 2013 VA examination report does not include threshold findings (from 500-4000 Hertz) exceeding 40 dB in the right or left ear and the Veteran's puretone thresholds did not average 26 dB or more over any three frequencies (from 500-4000 Hertz) in either ear.  Likewise, the speech recognition score was not less than 94 percent in either ear.  There is no medical evidence to the contrary which establishes the criteria necessary for a finding of a bilateral hearing loss disability for VA rating purposes.  Based on these findings, the Board concludes that the medical evidence of record does not demonstrate that the Veteran has a current bilateral hearing loss disability for VA rating purposes. 

The Board recognizes that the Veteran has complained of hearing loss in her ears.  Furthermore, her audiometric findings suggest that she has some hearing impairment in her ears; however, the level of her hearing impairment in each ear does not satisfy the regulatory criteria for establishing a hearing loss disability for VA purposes.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, although entirely competent to report her symptoms both current and past (including hearing loss), as a lay person is not competent to associate any of her claimed symptoms to a bilateral hearing loss disability.  Such opinion requires specific training in the field of audiology and requires audiometric testing by a licensed professional.  This is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the training in the field of audiology to render medical opinions, the Board must find that her contention with regard to a diagnosis of a bilateral hearing loss disability to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence of a current bilateral hearing loss disability.

The Veteran has been accorded ample opportunity to present competent evidence in support of her claim of a bilateral hearing loss disability.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Because the competent evidence of record does not substantiate a current bilateral hearing loss disability, service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).

Higher evaluation for right shoulder disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2014).

The Board notes that the Veteran's right arm is her major arm.  See, e.g., the August 2007 VA examination report.  The RO has rated the Veteran's right shoulder disability as 10 percent disabling under Diagnostic Codes 5201-5020 [limitation of motion of arm; synovitis].  See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  Diagnostic Code 5020 provides that synovitis will be rated based on limitation of motion of the affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020 (2014).  Diagnostic Code 5201, for limitation of the arm, provides for a 20 percent rating when limitation of the major arm is at shoulder level.  A 30 percent rating is warranted when motion of the major arm is limited midway between the side and shoulder level.  A 40 percent rating is warranted when motion of the major arm is limited to 25 degrees from the side. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Additional codes are available for the shoulder, but are inapplicable to this case.  Specifically, the evidence of record does not show ankylosis of the right shoulder.  Accordingly, Diagnostic Code 5200 is not applicable.  Additionally, the evidence does not show impairment of the humerous such as recurrent dislocation at the scapulohumeral joint or malunion, fibrous union, or nonunion of the humerous; nor does the evidence show impairment of the clavicle or scapula such as malunion, nonunion, or dislocation.  Accordingly, Diagnostic Codes 5202 and 5203 are not applicable.  

In short, the Board finds that the Veteran's right shoulder disability is appropriately rated under Diagnostic Code 5020 with further consideration of Diagnostic Code 5201.

The Veteran was afforded a VA examination in August 2007.  She complained of weakness and pain on an intermittent basis.  The pain occurred as often as several times per week with each time lasting a few minutes to hours.  The pain travelled down the right arm, and was characterized as aching.  The pain was elicited by physical activity, stress, or it came by itself and was relieved by rest or medication.  The Veteran was able to function without medication, and denied any incapacitation.  Her functional impairment included difficulty with range of motion.  

Upon physical examination, the VA examiner reported weakness and guarding of movement.  The shoulder joints were not in any fixed position or ankylosis.  The examiner reported range of motion testing as normal, and noted that normal flexion and abduction were to 180 degrees and normal external and internal rotation was to 90 degrees.  Although range of motion was normal, the examiner reported pain, fatigue, weakness, and lack of endurance without evidence of incoordination on the right.  However, there was no additional limitation of motion due to these factors.  The major functional impact was pain.  The examiner diagnosed the Veteran with postoperative right shoulder.  An X-ray report revealed an impression of a previous surgery on the right shoulder, but otherwise negative findings.  

The Veteran was provided an additional VA examination in October 2011.  She complained of weakness, stiffness, giving way, lack of endurance, locking, tenderness, pain, and dislocation.  She did not experience swelling, heat, redness, fatigability, deformity, drainage, effusion, or subluxation.  She reported flare-ups as often as 4 times a week and each time lasted for 1.5 days.  The flare-ups were precipitated by physical activity and alleviated by rest and medication.  During the flare-ups, the Veteran reported numbness in the arm, "dead weight" syndrome, and limitation of motion of the joint which was described as limited range of motion.  She did not report difficulty with standing or walking or incapacitating episodes.  

Upon physical examination, the VA examiner reported that the right shoulder did not show signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, ankylosis, subluxation, or drainage.  Range of motion testing revealed flexion to 180 degrees with pain at 180 degrees, abduction to 160 degrees with pain at 160 degrees, external rotation to 90 degrees, and internal rotation to 80 degrees with pain at 80 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An X-ray report revealed three metallic fixation devices present within the humeral head for repair of the shoulder joint capsule with otherwise normal findings.  The examiner diagnosed the Veteran with cervicobrachial syndrome status post surgery with scar.    

After review of the record, because the competent and probative evidence of record demonstrates right arm motion to a level which is above the shoulder level (90 degrees), the Board finds that the Veteran is not entitled to a higher (20 percent) disability rating under Diagnostic Code 5201.  The examination reports documenting range of motion testing indicate that both flexion and abduction of the right shoulder exceed 90 degrees even when considering the impact of pain on motion.  Indeed, the range of motion testing documented during the period under consideration, to include the August 2007 and October 2011 VA examinations indicate full or nearly full range of motion.   

The Board concludes that the evidence of limited to normal range of motion of the right shoulder is more appropriately assigned a 10 percent disability rating under Diagnostic Code 5201.  Therefore, the Veteran's service-connected right shoulder disability does not warrant an increased disability rating under Diagnostic Code 5201 at any time during the period under consideration.

The Board has also considered the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  In this regard, the Board notes the Veteran's report that she experiences pain in her shoulder as well as flare-ups.  However, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. As noted above, the August 2007 VA examiner recorded normal range of motion with no additional loss of motion upon repetition.  Moreover, the October 2011 VA examiner documented 180 degrees flexion with pain at 180 degrees and abduction at 160 degrees with pain at 160 degrees.  The Veteran did not have additional loss of range of motion of the shoulder following repetitive-motion testing.  Also, the Board finds that any loss of function due to pain for this Veteran has predominantly occurred at a level well above 90 degrees, which is congruent with the assigned 10 percent rating.  Accordingly, the Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45 at any time during the period under consideration.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to her right shoulder disability.  See 38 C.F.R. §§ 4.41, 4.10 (2014).  

Accordingly, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent for the right shoulder disability at any time during the period under consideration.  Fenderson, supra.
Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

As a preliminary matter, to the extent that the Veteran has presented with complaints of numbness and "dead weight" feelings in her arms, these are neurological symptoms, for which service connection is already in effect and is separately rated. 

The October 2011 VA examiner indicates that there is a postsurgical scar across the Veteran's right shoulder, which is consistent with the Veteran's reported surgical history.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran's service connection claim that resulted in the initial increased rating claim currently on appeal was received in December 2005.  Therefore, the post-2002 and pre-October 2008 schedular criteria is applicable. Rating criteria for scars addressed under this section are found in Diagnostic Codes 7801 through 7805.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches. Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25 , and (2) a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater. Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25 , and (2) a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. Part 4 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling. Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. Part 4 (2008). 

The next criteria, under Diagnostic Code 7804, provide that superficial scars that are painful on examination are rated as 10 percent disabling. Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage. Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (see 38 C.F.R. § 4.68 of this part on the amputation rule). 

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part. 38 C.F.R. Part 4 (2008).

Crucially, while the October 2011 VA examiner noted that the Veteran's scar caused itching and inflammation, the scar was not painful or unstable, and that the total area of the scar was not greater than 39 square cm.  Furthermore, there was no limitation of function due to the scar.  There is no competent and probative evidence to the contrary.   Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar.    
In short, the disability is adequately rated as 10 percent disabling. 

Higher evaluations for right and left upper extremity disabilities

For the sake of economy, the Board will analyze the Veteran's right and left upper extremity disability claims together, as they are rated under the same diagnostic code.

The Veteran's right and left upper extremity disabilities are each rated as 20 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8511.  The criteria for evaluating the severity or impairment of the middle radicular group nerves is set forth under 38 C.F.R. § 4.124a, Diagnostic Codes 8511, 8611, and 8711.  Under Diagnostic Code 8511, a 20 percent rating applies where there is mild incomplete paralysis in the major extremity.  A 40 percent rating is warranted where there is moderate incomplete paralysis in the major extremity.  A 50 percent evaluation applies where there is severe incomplete paralysis of the major extremity.  Diagnostic Codes 8611 and 8711 address the criteria for evaluating neuritis and neuralgia of the middle radicular group nerves, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8611, and 8711 (2014).  The Board notes that the Veteran's right upper extremity is her dominant (major) extremity.  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8540 (2014). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014). 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124 (2014). 

During a VA examination dated August 2007, the Veteran reported pain traveling down her right arm.  However, upon examination, the VA examiner reported no radiation of pain, spasms, or tenderness of the right or left upper extremity.  Further, the examiner noted normal motor and sensory function, and deep tendon reflexes at the biceps and triceps were 2+.   

During a subsequent VA examination dated October 2011, the Veteran complained of numbness and tingling in her right arm.  She also noted pain which traveled from her neck to her shoulders.  A neurological examination revealed impaired cervical spine sensory function.  However, there was no motor weakness.  Moreover, right and left upper extremity reflexes revealed 2+ in the biceps and triceps.  There were no signs of pathologic reflexes.  There were normal cutaneous reflexes.  Additionally, the examiner reported no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs.  The examiner reported that there were signs of cervical intervertebral disc syndrome, and the most likely peripheral nerve was the dorsal scapular nerve.  

Having carefully reviewed the evidence pertaining to these claims, the Board concludes that evaluations in excess of 20 percent are not warranted for the service-connected right and left upper extremity disabilities.  In this regard, the Board notes that the current evaluation contemplates mild incomplete paralysis in the upper extremities.  A higher evaluation requires evidence demonstrating moderate incomplete paralysis.  Such is not shown by the record.  Rather, the evidence pertaining to the period under consideration indicates no motor weakness, normal reflex testing, and no atrophy.  Furthermore, the most probative evidence indicates that there is no objective evidence supporting paralysis, neuritis, or neuralgia.  

In sum, the Board concludes that the evidence does not demonstrate disability greater than that contemplated by the current evaluations for mild incomplete paralysis of the middle radicular group for the right and left upper extremities.  Objectively, the Veteran has demonstrated, at worst, mildly impaired sensory function of the right and left upper extremities.  However, objective neurological testing has not revealed motor weakness, impaired reflex, or atrophy, and there is no current support for any neurologic paralysis, neuritis, or neuralgia.  The Board acknowledges that the Veteran is competent to report that her disabilities are worse.  The Board, however, concludes that the more probative evidence consists of the medical findings of record discussed above which do not support disability ratings in excess of 20 percent at any time during the period under consideration.  

Higher evaluation for lumbar spine disability

The Veteran's service-connected lumbar spine disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 [degenerative arthritis of the spine].  

The evidence of record indicates that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  See, e.g., the October 2011 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will consider the Veteran's disability under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   
The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

The Veteran was afforded a VA examination in August 2007.  She complained of stiffness and weakness as well as pain in her lower back on an intermittent basis.  The pain occurred as often as several times per week with each time lasting a few minutes to several hours.  Pain was elicited by physical activity, stress, or comes by itself and was relieved by rest or medication.  The Veteran was able to function with medication.  Functional impairment included difficulty bending at the waist, lifting, pushing, or pulling.  

Upon examination, the VA examiner noted that the Veteran's lumbar spine was not in any fixed position, and there were no signs of ankylosis.  Range of motion testing revealed flexion to 90 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  Although the Veteran reported pain, weakness, and lack of endurance without evidence of incoordination or fatigue, objective testing revealed no additional limitation after repetitive use.  Further examination of the spine revealed normal position of the head, symmetrical spine, and normal curvature.  However, an x-ray report revealed thoracolumbar scoliosis.

The Veteran was provided a subsequent VA examination in October 2011.  She reported that she can walk without limitation, and has not experienced falls due to the lumbar spine disability.  However, she experienced stiffness, fatigue, spasms, decreased motion, and numbness.  She also reported severe pain which was exacerbated by physical activity and prolonged standing, and was relieved by rest, medication, and chiropractic manipulation.  She had functional impairment when sitting, standing, and walking.  

Upon examination, the VA examiner reported no signs of muscle spasm, although there was tenderness of paravertebral lumbar musculature.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement or ankylosis, and muscle tone and musculature were normal.  Range of motion testing revealed flexion at 90 degrees with no documentation of pain, extension to 15 degrees with pain at 15 degrees, right and left lateral flexion to 15 degrees with pain at 15 degrees, right rotation to 20 degrees with pain at 20 degrees, and left rotation with no documentation of pain.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Moreover, examination of the spine revealed normal head position with symmetry in appearance with normal curves of the spine.  However, an X-ray report of the lumbar spine revealed degenerative arthritis and marked scoliosis.  

As discussed above, to warrant a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show forward flexion of the thoracolumbar spine between 30 degrees and 60 degrees; the combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Based on a review of the competent and probative evidence of record, the Board resolves the benefit of the doubt in the Veteran's favor and finds that a 20 percent disability rating is warranted for the Veteran's low back disability for the entire period  under the General Rating Formula for Diseases and Injuries of the Spine.  Pertinently, the medical evidence indicates scoliosis of the lumbar spine.  In this regard, both the August 2007 and October 2011 VA examinations document X-ray findings of such.  There is no competent and probative evidence to the contrary.  In light of the foregoing, the Board finds that the medical evidence demonstrates scoliosis of the lumbar spine.  Therefore, a 20 percent disability rating is warranted.    

However, the Board finds that a disability rating in excess of 20 percent is not warranted during the period under consideration under the General Rating Formula for Diseases and Injuries of the Spine.  The record reflects that the Veteran has complained of low back pain throughout the course of this appeal.  However, as discussed above, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's lumbar spine disability results in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Review of the evidence of record reveals that the Veteran's low back symptomatology does not approach a 40 percent disability rating.  With respect to favorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the period under consideration.  Moreover, the competent and probative evidence does not demonstrate that the Veteran has maintained forward flexion 30 degrees or below.  Specifically, the August 2007 and October 2011 VA examinations both noted forward flexion of 90 degrees.  There is no competent and probative evidence of record which documents any other forward flexion testing during this period.  Accordingly, a 40 percent disability rating of the Veteran's lumbar spine disability is not warranted at any time during the period under consideration.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of functional loss as a result of her lumbar spine disability, notably her pain.  However, the Board places greater probative value on the objective clinical findings which do not support the Veteran's contentions regarding the severity of her disability.  In this regard, the competent medical evidence of record does not indicate significant functional loss attributed to the Veteran's back complaints, to warrant a disability rating in excess of 20 percent.  Specifically, during the August 2007 and October 2011 VA examinations, the Veteran was able to maintain forward flexion to 90 degrees, which is normal range of motion.  Also, repetitive motion testing of 3 times revealed no additional limitation of motion during both examinations.  Although pain was noted during the August 2007 VA examination, the October 2011 VA examination report did not indicate any pain when flexion was tested.  Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's lumbar spine disability under 38 C.F.R. § 4.40 and 4.45.  The newly assigned 20 percent rating adequately compensates the Veteran for any functional impairment attributable to her service-connected lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2014).  

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected lumbar spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014) (effective from September 26, 2003).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman, supra. 

The Veteran is currently in receipt of a separate 10 percent disability rating for sciatic nerve involvement intervertebral syndrome of the right lower extremity associated with the lumbar spine disability from October 24, 2011.  She is also in receipt of a separate 10 percent disability rating for sciatic nerve involvement intervertebral syndrome of the left lower extremity associated with the left lower extremity from December 14, 2005.  The RO awarded service connection for these disabilities in the March 2012 rating decision.  Although the Veteran expressed disagreement with the assigned disability ratings, she did not complete her appeal with the filing of a timely substantive appeal as to these disabilities after the issuance of a statement of the case in July 2013.  However, as her right and left lower extremity disabilities are part and parcel of her lumbar spine disability claim, the Board will determine whether a separate rating for the right lower extremity is warranted prior to October 24, 2011, and whether a disability rating in excess of 10 percent is warranted thereafter, as well as whether a disability rating in excess of 10 percent is warranted for the left lower extremity disability.  

Criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, outline the degrees of disability compensation available for impairment of the sciatic nerve.  A maximum schedular rating of 80 percent is awarded for complete paralysis of the foot.  A 60 percent rating is awarded for severe incomplete paralysis with marked muscular atrophy; a 40 percent rating is awarded for moderately severe incomplete paralysis; a 20 percent rating is awarded for moderate incomplete paralysis; and a 10 percent rating is awarded for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).   The term "incomplete paralysis" with peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board acknowledges the Veteran's complaints of pain and weakness traveling down her legs.  However, the objective evidence of record outweighs her contentions.  A separate rating for right lower extremity disability is not warranted prior to October 24, 2011, nor is a disability rating in excess of 10 percent for the right lower extremity disability thereafter or a disability rating in excess of 10 percent for the left lower extremity disability warranted.  In this regard, the August 2007 VA examination documented normal sensory and motor function in both lower extremities.  Further, deep tendon reflexes at the knees and ankles were 2+ (normal).  There are no medical findings to the contrary during this period.  Moreover, the record does not support more than a finding of greater than mild incomplete nerve paralysis from October 24, 2011 such that ratings in excess of 10 percent for the right and left lower extremity disabilities are warranted.  In this regard, the Board notes the findings of the October 2011 VA examination indicating impaired sacral spine sensory function.  However, there was no lumbosacral motor weakness.  

Moreover, reflex testing of both lower extremities revealed knee and ankle jerk of 2+ (normal).  The examiner further reported that the lower extremities did not show signs of pathologic reflexes.  Also, there was normal cutaneous reflexes bilaterally.  As such, the Board finds that the examination report does not reveal moderate incomplete nerve paralysis such that increased disability ratings are warranted.  There are no medical findings contrary to the October 2011 VA examination from October 24, 2011.  Therefore, the Board finds that prior to October 24, 2011, a separate disability rating for sciatic nerve involvement intervertebral syndrome of the right lower extremity is not warranted, nor is a rating in excess of 10 percent warranted thereafter; furthermore, a rating in excess of 10 percent for sciatic nerve involvement intervertebral syndrome for the left lower extremity is not warranted during any period under consideration.  

The Board additionally notes that although the Veteran has been diagnosed with degenerative arthritis of the lumbar spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2014) [the evaluation of the same disability under various diagnoses is to be avoided].

Finally, the Veteran has not identified any bladder or bowel dysfunction associated with her lumbar spine disability, and none has been diagnosed.

Higher evaluations for right and left ankle disabilities

For the sake of economy, the Board will analyze the Veteran's right and left ankle disability claims together, as they are rated under the same diagnostic code.

Disabilities of the ankle are addressed under Diagnostic Code 5270 to Diagnostic Code 5274 of 38 C.F.R. § 4.71a (2014).  Disorders such as ankylosis, joint malunion, and astragalectomy are addressed under 5270, 5272, 5273 and 5274.  As these disorders are not at issue here, these Diagnostic Codes will not be reviewed. 

The Veteran's right and left ankle disabilities are characterized by limitation of motion.  Her disabilities, therefore, will be evaluated under Diagnostic Code 5271, which authorizes a 10 percent evaluation for moderate limitation of motion, and a 20 percent evaluation for marked limitation of motion.  Of note, the Rating Schedule considers full range of motion of the ankle to be 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

The Board notes that the terms "moderate" and "marked" in the criteria are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.   

On VA examination in August 2007, the Veteran reported symptoms of weakness, giving way, and locking in her ankles.  She also reported pain on an intermittent basis.  This occurred as often as several times a week with each time lasting a few minutes to hours.  Pain travels from the ankle up to the leg.  Her pain was characterized as aching.  The pain was elicited by physical activity, stress, or it came by itself and was relieved by rest or taking medication.  The Veteran denied any incapacitation.  Functional impairment included difficulty with prolonged standing, walking, or running.  

Upon examination, the VA examiner reported that the findings were within normal limits bilaterally.  There were no findings of deformity, and ankle joints were not in any fixed position or ankylosed.  Range of motion testing was normal bilaterally.  Although repetitive use was limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination, there was no additional limitation in degrees.  An X-ray report of both ankles revealed negative findings.  The examiner diagnosed the Veteran with right and left ankle sprain.  

The Veteran was provided an additional VA examination in October 2011.  She complained of weakness, stiffness, giving way, lack of endurance, locking, tenderness, and pain.  She did not experience swelling, heat, redness, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  She reported flare-ups as often as 2 times per week and each time the flare-up lasted for 1.5 days.  The flare-ups were precipitated by physical activity and alleviated by rest, medication, and chiropractic manipulation.  During the flare-ups the Veteran reported functional impairment consisting of inability to apply pressure and limitation of motion of the joint described as right to left movement.  She also reported difficulty with standing and walking as well as inability to participate in recreational sports.

Upon examination, the VA examiner reported tenderness of the ankles, although there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation, or drainage.  There were no signs of deformity or ankylosis of either ankle.  Range of motion of each ankle revealed dorsiflexion and plantar flexion within normal limits with no report of pain on motion.  The joint function of each ankle was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An X-ray report of the ankles revealed normal findings.  The examiner diagnosed the Veteran with chronic right and left ankle sprain.  

The Board notes the Veteran's report in her September 2013 VA Form 9 that she has limited motion of the ankles and that they lock occasionally.

Applying the facts in this case to the criteria set forth above, the Board finds that ratings in excess of 10 percent for the Veteran's right and left ankle disabilities are not warranted.  The Board acknowledges the Veteran's report of limited motion and pain related to her right and left ankle disabilities.  However, as noted above, the August and October 2011 VA examinations revealed full range of motion.  There are no medical findings to the contrary.  Considering that the Veteran had full range of right and left dorsiflexion and plantar flexion, the Board does not consider that the Veteran's right and left ankle range of motion is markedly limited during the period under consideration.  The Board also recognizes that the Veteran has reported pain on motion of the right and left ankle.  However, none of the medical evidence indicates that the pain results in additional limitation of motion.  Furthermore the August 2007 and October 2011 VA examiners have noted that there was no additional limitation of motion with repetitive use.  Also, the medical evidence is absent findings of deformity which further does not support a finding of marked impairment.  
Additionally, despite the Veteran's complaints of right and left ankle pain, the record does not reflect that the Veteran has marked limitation of motion, even with consideration of DeLuca factors.  In fact, only mild limitation is found overall, which is less than that contemplated by the 10 percent rating (for moderate disability).  In this regard, the October 2011 VA examination in particular was absent pain on motion during range of motion testing.  That said, the Veteran has noted that she has instability of the ankles, and although the October 2011 VA examiner did not specifically document instability, the Board finds that this arguably brings the level of disability to the moderate level for each ankle, sufficient to warrant the 10 percent ratings assigned.  Ratings in excess of 10 percent for limitation of the right and left ankles, however, are not warranted at any time during the appeal period as the Veteran's symptoms have not approached marked limitation during this period for reasons and bases discussed above.  

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right shoulder, right and left upper extremity disabilities, lumbar spine disability, and right and left ankle disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran's right shoulder disability, lumbar spine disability, and right and left ankle disability symptoms are primarily pain and limitation of motion.  Her right and left upper extremity disability symptoms as well as her right and left lower extremity disability symptoms associated with the lumbar spine disability are primarily numbness.  The foregoing symptoms are the types of symptoms contemplated in the current assigned ratings for the right shoulder disability, right and left upper extremity disabilities, lumbar spine disability (to include right and left lower extremity disabilities), and right and left ankle disabilities.  Thus, the Veteran's schedular ratings under these Diagnostic Codes are adequate to fully compensate her for these disabilities.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that her service-connected right shoulder disability, right and left upper extremity disabilities, lumbar spine disability (to include right and left lower extremity disabilities), and right and left ankle disabilities combined with her other service-connected disabilities which include major depressive disorder, a cervical spine disability, and tinnitus result in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that her right shoulder disability, right and left upper extremities, lumbar spine disability, and right and left ankle disabilities have caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that she continues to function, albeit in a limited capacity, with consideration of these disabilities.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for cervicobrachial syndrome, status post surgery right shoulder is denied.

Entitlement to an initial evaluation in excess of 20 percent for dorsal scapular nerve involvement intervertebral syndrome right upper extremity associated with degenerative disc disease of the cervical spine is denied.

Entitlement to an initial evaluation in excess of 20 percent for dorsal scapular nerve involvement intervertebral syndrome left upper extremity associated with degenerative disc disease of the cervical spine is denied.

Entitlement to an initial 20 percent evaluation for degenerative disc disease at the L2-3 level lumbosacral spine with strain is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for a right ankle sprain is denied.  

Entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain is denied.  


REMAND

In a VA Form 9 dated September 2013, the Veteran reported that she has not worked since 2004 due to her major depressive disorder.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for consideration of whether referral of the Veteran's claim for consideration of TDIU is warranted, in accordance with the holding in Rice.

The claim of entitlement to an increased initial disability rating for service-connected major depressive disorder is inextricably intertwined with the claim of entitlement to TDIU.  In other words, development of the Veteran's claim for entitlement to TDIU may impact her increased disability rating claim as occupational impairment is included in the rating criteria for major depressive disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Additionally, as the TDIU examination will assess the Veteran's functional impairment due to the major depressive disorder, and as her last VA examination for this disability was in November 2011, the Board finds that she should be provided with a VA examination for the major depressive disorder on remand.    

The Board also notes that in the September 2013 VA Form 9, the Veteran indicated that she had an episode of suicidal ideation in 2011 for which she was admitted to a medical facility for treatment.  A review of the record reveals that this medical treatment record has not been associated with the claims folder, nor has there been any attempt to obtain this record.  As such, the Veteran should be requested to identify any medical treatment with regard to her major depressive disorder, to include treatment in 2011.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide her with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that she supply the requisite information.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for the claims remanded herein, to include treatment for her major depressive disorder in 2011.  See September 2013 VA Form 9.

After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

3. Then, after the foregoing development actions have been performed, the Veteran should be afforded an appropriate VA examination to determine the current symptoms and severity of her service-connected major depressive disorder.  The Virtual VA and VBMS claims folders must be made available to the examiner, and the examiner must specify in the examination report that the Virtual VA/VBMS records have been reviewed.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.    

The examiner must also provide information concerning the functional impairment that results from the major depressive disorder, which may affect her ability to function and perform tasks in various occupational situations. 

4. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim of entitlement to an initial increased disability rating for major depressive disorder as well as entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


